          Case 9:20-cv-00139-KLD Document 36 Filed 03/31/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


  JAMES CHVILICEK,
                                                    CV 20-139-M-KLD
                        Plaintiff,

  vs.                                                ORDER

  WILLIAM M. AUSTIN, and JOHN
  DOES 1-5,

                        Defendants.

        Before the Court is the parties’ Stipulation to Dismiss with Prejudice. (Doc.

35). Accordingly,

        IT IS ORDERED that this action is dismissed with prejudice, each party to

bear its own costs and fees.

              DATED this 31st day of March, 2021.



                                               ______________________________
                                               Kathleen L. DeSoto
                                               United States Magistrate Judge




                                           1
